DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following informalities: in Figure 4, it appears the detection unit 3.3 and the elastic housing 3.2.1 are identified as the same structure, or the elastic housing 3.2.1 is the spacing between the unidentified surrounding structure and the detection unit 3.3. Based on the disclosure, it is likely Applicant intended to indicate the surrounding structure as the elastic housing 3.2.1. The drawings must show every feature of the invention specified in the claims.

    PNG
    media_image1.png
    394
    758
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 

Claim Objections
Claim 1 is objected to because of the following informalities:
In lines 1-2 of claim 1, Applicant may have intended “comprising an actuating device comprising:” to be --comprising an actuating device, the actuating device comprising:-- 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 


Claims 1, 2, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Spick et al., US Pub. 2021/0246694 [hereinafter: Spick].
	
Regarding claim 1, Spick discloses a door unlocking and/or door opening mechanism ([0024]) comprising an actuating device (Fig. 3), the actuating device comprising: 
at least one actuating element 18a (Fig. 3),
a housing 17a, 17b (Fig. 3), and
at least one detection unit comprising a sensor L, 11 (Fig. 3), a trigger element 16+10 (Fig. 3) and an evaluation unit 13 (Fig. 3; [0064]: the circuit board 13 comprises a microprocessor), wherein the detection unit is arranged in the housing ([0078]), 
wherein the actuating element is arranged for an actuation outside the housing and in a region that is accessible from the outside (the user actuates the actuating element 18a from outside the housing, indicated by the arrow in Fig. 3; [0073]), 
wherein the trigger element is arranged at a distance from the sensor in a locked state of the door unlocking and/or door opening mechanism (Fig. 3 illustrates the trigger element 16 arranged at a distance from the sensor L in a locked state), 
wherein, when the actuating element is actuated in the direction of the housing and of the sensor arranged therein (the actuating element 18a is actuated according to the arrow in Fig. 3, corresponding to the direction of the housing 17a, 17b and the sensor L), the actuating element deforms the trigger element ([0073]: the trigger element 16 is elastically deformed when the user actuates the actuating element 18a), and 
([0067]-[0068]: the sensor L, 11 detects a change in the distance by a change in the oscillation frequency), and
wherein the evaluation unit transmits an opening signal to the door unlocking and/or door opening mechanism ([0110]: a unit for controlling the locking or unlocking of the opening elements of the motor vehicle corresponds to the door unlocking and/or door opening mechanism here) when said evaluation unit identifies a reduction in distance between the trigger element and the sensor on the basis of the change in distance detected by the sensor ([0103]-[0106]: the evaluation unit 13 transmits an output O, corresponding to an opening signal, according to the inductive sensor detecting a change in distance). 

Regarding claim 2, Spick discloses every limitation of claim 1 as shown, wherein the trigger element is designed to be elastically deformable ([0073]). 

Regarding claim 8, Spick discloses every limitation of claim 1 as shown, wherein the sensor L, 11 (Fig. 3) is an inductive sensor ([0066]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Spick, US Pub. 2021/0246694, as applied to claim 1, alone.

Regarding claim 4, Spick discloses all limitations of claim 1 as shown. Spick does not explicitly disclose the housing has an elastic housing side that covers the trigger element. However, Spick teaches the trigger element is deformable under the action of the hand of a user on the handle or frame ([0073]) and the actuating element 18a (Fig. 4) is deformed by a user applying pressure ([0080]).
One of ordinary skill in the art before the effective filing date of the claimed invention would recognize the housing 17a, 17b (Fig. 3) has an elastic housing side (on housing 17b) that covers the trigger element, in order to be able to deform the trigger element under the action of the hand of the user on the actuating element and practice the device disclosed by Spick.

claim 5, Spick discloses all limitations of claim 4 as shown, wherein the actuating element 18a (Fig. 3) is arranged on the elastic housing side (Fig. 3 depicts the actuating element on the elastic housing side, as described above).

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sanborn et al., US 9,353,557 [hereinafter: Sanborn], alone.

Regarding claim 1, Sanborn discloses a door unlocking and/or door opening mechanism (col. 1 lines 51-65) comprising an actuating device (Fig. 1c), the actuating device comprising: 
at least one actuating element 12 (Fig. 1c),
a housing 3 (Fig. 1c), and
at least one detection unit comprising a sensor 20 (Fig. 2a), a trigger element 25 (Fig. 2a) and an evaluation unit 35 (Fig. 2a), wherein the detection unit is arranged in the housing (Fig. 1c, col. 5 lines 52-54), 
wherein the actuating element is arranged for an actuation outside the housing and in a region that is accessible from the outside (Fig. 2b, col. 4 lines 59-63: the user actuates the actuating element 12 from outside the housing 3), 
wherein the trigger element is arranged at a distance from the sensor in a locked state of the door unlocking and/or door opening mechanism (col. 5 lines 63-66: the trigger element 25 is arranged at a distance corresponding to the size of spacers 30 from the sensor 20 in a locked state), 
wherein, when the actuating element is actuated in the direction of the housing and of the sensor arranged therein (Fig. 2b illustrates the actuating element actuated in a direction of the housing 3 and the sensor 20), the actuating element deforms the trigger element (Fig. 2b illustrates the trigger element 25 is deformed by actuating element being actuated; col. 6 lines 5-7), and 
(col. 6 lines 8-10: the sensor 20 detects a change in capacitance according to the change in distance), and
wherein the evaluation unit identifies a reduction in distance between the trigger element and the sensor on the basis of the change in distance detected by the sensor (col. 2 lines 53-56: the evaluation unit 35 identifies a reduction in distance by evaluating the capacitance detected by the sensor 20). 
 Sanborn does not explicitly disclose the evaluation unit transmits an opening signal to the door unlocking and/or door opening mechanism. However, Sanborn discloses a user can grip the handle section in order to open a door (col. 4 lines 47-49) and the components in the handle are connected with the cable harness of the vehicle (col. 4 lines 52-54). One of ordinary skill in the art before the effective filing date of the claimed invention would understand that the evaluation unit is configured to transmit an opening signal to the door unlocking and/or door opening mechanism so door can be opened when the evaluation unit identifies a reduction in the distance between the trigger element and the sensor corresponding to a user gripping the handle section (col. 1 lines 61-63; col. 4 lines 47-49). 

Regarding claim 6, Sanborn discloses every limitation of claim 1 as shown, wherein the sensor is a capacitive sensor (col. 5 lines 65-67; col. lines 10-22). 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sanborn, US 9,353,557, as applied to claim 6 above and further in view of Neel et al., US 10,697,839 [hereinafter: Neel].

Regarding claim 7, Sanborn discloses every limitation of claim 6 as shown, wherein the trigger element is connected to an electrical zero potential (col. 3 lines 44-45). However, Sanborn is silent to the trigger element being coupled to the evaluation unit in an electrically switchable manner. 
Neel teaches a known detection device comprising a capacitive sensor. Neel teaches a trigger element 108 (Fig. 1a) is connected to an electrical zero potential G (Fig. 1a) and coupled to an evaluation unit 114 (Fig. 1a) in an electrically switchable manner (Figs. 1b-1c; col. 13 lines 15-13).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trigger element disclosed by Sanborn to be coupled to the evaluation unit in an electrically switchable manner, as taught by Neel, in order to provide a single device capable of capacitive proximity sensing and capacitive pressure sensing and to reduce complexity and improve effectiveness of the device (Neel col. 2 lines 38-45; Sanborn col. 5 lines 19-27: teaching a capacitive proximity sensor and capacitive pressure sensor on the door handle).

Claims 1, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Peschl et al., WO Pub. 2018/162108 [hereinafter: Peschl], references to the attached machine translation, in view of Ieda et al., US 7,763,819 [hereinafter: Ieda].

Regarding claim 1,
Peschl teaches a door unlocking and/or door opening mechanism 1 (Fig. 1) comprising an actuating device 2 (Fig. 1), the actuating device comprising: 
at least one actuating element 3 (Fig. 2),
5 (Fig. 2),
at least one detection unit comprising a sensor 14 (Fig. 2) a trigger element 13 (Fig. 2) and an evaluation unit 6, 7 (Fig. 2) wherein the detection unit is arranged in the housing (Fig. 2 illustrates the detection unit is within the housing 5),
wherein the actuating element is arranged for an actuation outside the housing and in a region that is accessible from the outside (Fig. 2 illustrates the actuating element is configured to be actuated by a force from outside the housing and in a region accessible from outside the housing)
wherein the trigger element is arranged at a distance from the sensor in a locked state of the door unlocking and/or door opening mechanism ([0023]),
wherein, when the actuating element is actuated in the direction of the housing and of the sensor arranged therein ([0043]), the actuating element moves the trigger element ([0043]), and 
wherein the sensor detects a change in a distance between the trigger element and the sensor ([0043]: a capacitive change is measured by the change in distance, corresponding to the sensor detecting a change in distance), and 
wherein the evaluation unit transmits an opening signal to a door unlocking and/or door opening mechanism when said evaluation unit identifies a reduction in distance between the trigger element and the sensor on the basis of the change in distance detected by the sensor ([0035]; [0043]-[0044]: the switch signal for unlocking the motor vehicle lock corresponds to transmitting an opening signal).
However, Peschl is silent to the actuating element deforming the trigger element.
Ieda teaches an actuating element 13 (Fig. 3a) is actuated in the direction of a housing 14a, 14b (Fig. 3a) and of a sensor 12 (Fig. 3a) arranged therein (illustrated by the arrow in Fig. 3b), the actuating element deforms a trigger element 11 (col. 6 lines 33-36; Fig. 3b illustrates the actuating element 13 deforms the trigger element 11).
(Ieda col. 4 lines 56-62) and to provide a click-feel to notify the user when the switch operation is performed (Ieda, col. 3 lines 36-41).

Regarding claim 9, Peschl, in view of Ieda, teaches all limitations of claim 1 as shown, wherein at least one reset element 10 (Peschl Fig. 2) is arranged between the actuating element and the housing (Peschl Fig. 2).

Regarding claim 10, Peschl, in view of Ieda, teaches all limitations of claim 9 as shown, wherein the reset element is a closed-pore foam (Peschl [0040]: cellular rubber corresponds to a closed-pore foam). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Peschl, WO Pub. 2018/162108, in view of Ieda, US 7,763,819, as applied to claim 1 above, and further in view of Muller et al., US 9,366,059 [hereinafter Muller].

Regarding claim 3, Peschl, in view of Ieda, teaches all limitations of claim 1 as shown. However, Peschl, in view of Ieda, is silent to the housing being a one-piece plastic material housing. 
Muller teaches a housing 10 (Fig. 2) is a one-piece plastic material housing (Fig. 2 illustrates the housing 10 is one piece; col. 4 lines 2-5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to form the housing disclosed by Peschl, in view of Ieda, as a one-piece plastic (Muller, col. 3 lines 12-15). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Spick et al., US Pub. 2021/0317689, related to a door unlocking and/or door opening mechanism with an inductive sensor determining a change in distance between a trigger element and a sensor. 
Beck et al., US Pub. 2019/0017302, related to a door unlocking and/or door opening mechanism with an inductive sensor determining a change in distance between a trigger element and a sensor and with a housing that has an elastic housing side covering the trigger element.
Witte et al., US 9,447,604, related to a door unlocking and/or door opening mechanism including closed-cell foam between an actuating part and a handle body to seal the sensor from moisture and external influences. 
Dinh et al., US 9,786,449, related to a switch comprising an actuating element, a flexible trigger element, a sensor, and an evaluation unit, and configured to detect a change in distance according to a change in capacitance between the sensor and trigger element.
Pavatich et al., US 6,429,782, related to a detection system comprising a capacitive detector and a mechanical switch that can utilize the conductive plates used in the capacitive detector.
Philipp, US 5,730,165, related to a circuit for measuring the capacitance of a plate to ground.
Witte et al., US 9,995,065, related to a door unlocking and/or door opening mechanism with an inductive distance sensor and a reset element arranged between the actuator and the housing.
Bingle et al., US 9,696,839, related to a door unlocking and/or door opening mechanism comprising an actuating element actuated in the direction of a housing, and a sensor, a trigger element and an evaluation unit within the housing. 
Alvarez et al., US 8,766,124, related to a switch with an actuating element arranged on an elastic housing side of a housing which covers a trigger element and sensor. 
Kirsch et al., DE Pub. 10212768, related to a door unlocking and/or door opening mechanism with a housing made as a one-piece plastic material housing having an elastic housing portion under an actuating element; the actuating element actuates a button or includes a trigger element to bridge electrical contacts. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 




/E.G.B./               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675